Title: To James Madison from Edmund Pendleton, 6 November 1780
From: Pendleton, Edmund
To: Madison, James


Dear Sir:
Virga. November 6. 1780
My friend Mr Griffin left me this Morning by whom I sent you my best Wishes for yr health which he told me was low. I hope the Approaching Cold Season may brace up yr Nerves.

I judged from yr Account of the number of the Enemy embarked from New York, that they were in pursuit of something to eat; we now hear they have pick’d up a quantum suffici[en]t to load their Vessels with Beef & Mutton & are going back to New York, where tis said Provisions were short, but this supply & that by the Cork Fleet will releive them.
We have loose Accounts from the Southward that the British Army to the Amt. of 3000, are taken, that of their being surrounded by some formidable bodies of ours seems well told & renders the other not improbable.
Just after yr Account of the large Invasion from Canada into the Frontiers of New York, we were amused with a certain account (as ’twas called) of the taking of Quebec by the second division of the French Fleet & Army, so long expected at Rhode Island. We are since deprived of this pleasure by a flat contradiction of the Intelligence; was this mere invention, or had they any ground for circulating the Report. We had yet no House of Delegates on Saturday last, which with an Empty Treasury, are circumstances unfavourable at this juncture. Mr Henry has resign’d his Seat in Congress & I hear Mr Jones intends it. It is also said the Governor intends to resign. It is a little cowardly to quit our Posts in a bustling time. I write you in a hurry being detain’d from paying you my complts til I expect the post every moment. I am in all situations
Dr Sr Yr very affe Servt
Edmd Pendleton
